Citation Nr: 0201646	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  00-14 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to at least a 70 percent rating for post-
traumatic stress disorder prior to March 16, 1999.


REPRESENTATION

Appellant represented by:	Mr. William M. Hanlin, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from October 1966 to October 1968.

In June 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, granted the 
veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent rating effective from December 26, 1995, the date of 
receipt of his claim.  He appealed to the Board of Veterans' 
Appeals (Board) for an initial rating higher than 10 percent.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
issued a decision in April 1998 denying the claim for a 
rating higher than 10 percent for the PTSD, and he appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).

In September 1998, during the pendency of the appeal to the 
Court, the veteran's representative and VA's then Acting 
General Counsel filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case for 
further development and readjudication.  The Court granted 
the joint motion for remand (JMR) in an order issued later in 
September 1998 and returned the case to the Board for 
compliance with the directives specified.  The Board, in 
turn, remanded the case to the RO in January 1999 in 
furtherance of this purpose.

In September 1999, while the case was on remand, the RO 
increased the rating for the PTSD from 10 to 50 percent-but 
with a different effective date of July 2, 1999.  The veteran 
continued with his appeal, requesting both a higher rating 
and earlier effective date (EED).  The Board subsequently 
issued a decision in April 2000 denying the claim for a 
rating higher than 10 percent for the PTSD prior to August 5, 
1998.  However, effective that date, the rating increased 
from 10 to 30 percent and effective March 16, 1999, the 
rating increased from 30 to 70 percent.  The Board also 
partially remanded the case to the RO to determine whether 
the veteran still wanted to pursue his appeal for a higher 
rating and earlier effective date.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  He since has indicated that he does, 
and he has "perfected" another appeal to the Board on the 
issue of whether he is entitled to at least a 70 percent 
rating for his PTSD prior to March 16, 1999.  38 C.F.R. 
§ 20.200 (2001) (an appeal to the Board consists of a timely 
filed Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal (such as a VA Form 9 or equivalent 
statement)).

The veteran recently submitted a statement in September 2001 
inquiring about other claims for his hypertension and 
coronary artery disease (CAD)-including for payment or 
reimbursement of medical expenses that he incurred in January 
2000 at a private hospital while being treated for a 
myocardial infarction (heart attack).  He also inquired about 
other claims for a skin disorder (eczema) secondary to 
exposure to Agent Orange and concerning his bilateral hearing 
loss.  However, except for the claim for payment or 
reimbursement of the medical expenses incurred at the private 
hospital, records show the RO already has adjudicated 
all of the other claims-initially in the June 1996 decision 
when some of these claims were considered and more recently 
in December 2000 when they again were considered and either 
granted or denied.  The Board also issued a decision 
in August 2001 concerning the claim for hearing loss in the 
left ear, in particular; the Board denied that claim.  So the 
RO has treated the veteran's September 2001 statement as new 
claims for higher ratings for his CAD and hypertension and 
for the hearing loss in his right ear, as well as petitions 
to reopen the previously denied claims for service connection 
for a skin disorder and for hearing loss in his left ear.  
And the RO apparently already has begun developing these 
claims for further consideration-which means a remand of 
these issues is not necessary to comply with the Court's 
holding in Manlincon since the RO already has planned to 
address them.  Therefore, the only issue currently before the 
Board is whether the veteran is entitled to at least a 70 
percent rating for his PTSD prior to March 16, 1999.



FINDING OF FACT

The veteran filed his claim for PTSD on December 26, 1995, 
and he was permanently and totally disabled due to the 
condition as of that date.


CONCLUSION OF LAW

The criteria have been met for a 100 percent schedular rating 
for the PTSD effective December 26, 1995.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2001), 4.132, Diagnostic 
Code 9411 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran wants at least a 70 percent rating for his PTSD 
effective from December 26, 1995, the date he initially filed 
his claim, because he believes the condition was as severe 
then as it was on March 16, 1999, when his rating was 
increased to 70 percent.  And since the RO also has granted a 
total disability rating based on individual unemployability 
(TDIU) effective from this same date, March 16, 1999, the 
Board only needs to consider whether he is entitled to 
a 70 percent rating or higher for the period preceding that 
date back to December 26, 1995.  See VAOPGCPREC 6-99, 64 Fed. 
Reg. 52375 (1999) (where VA's General Counsel held that a 
claim for a TDIU for a particular 
service-connected disability, or disabilities, may not be 
considered when the veteran already has a 100-percent rating 
on a schedular basis.  See also 38 C.F.R. § 4.16(a) (a TDIU 
only may be assigned "where the schedular rating is less 
than total...."); Bowling v. Principi, 15 Vet. App. 1 
(2001); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The veteran underwent a psychological assessment on December 
5, 1995, the same month that he filed his claim with VA for 
PTSD.  And the results of that assessment-which included a 
Minnesota Multiphasic Personality Inventory 2 (MMPI-2) and a 
Millon Clinical Multiaxial Inventory 2 (MCMI-2), indicated 
that his mood was blunted and that his affect reflected 
depression and anxiety.  He also acknowledged having some 
vague suicidal ideation, but he said that he had no intent on 
acting on these thoughts, and he seemed anxious regarding the 
social interactions and often had poor eye contact as he was 
speaking.  He also expressed confusion about his symptoms and 
some sense of disappointment in himself that he was not able 
to control them more effectively.

On December 7, 1995, because of the extent of his depression, 
anxiety, sleep disturbance, etc., the veteran began receiving 
various types of medication (Tranxene, Prozac, Tegretol, 
etc.) and supportive and directive counseling at the Gadsden 
Clinic-usually every month, with the focus on helping him to 
attain the highest level of adaptive functioning possible.  
And the records of his initial consultation indicate that he 
had been anxious and depressed for quite some time (in fact, 
for some 2 to 3 years).  He reportedly had loss of energy, 
loss of interest, loss of enthusiasm for living and hedonia, 
crying spells, and sleep disturbance with frequent awakening 
during the night and early terminal awakening.  He also had 
thoughts of not wanting to go on living, although he denied 
any actual suicidal gestures or attempts and there was no 
history of this either.  He also denied experiencing any 
manic swings.  During the objective clinical portion of that 
evaluation, he clearly was anxious, somewhat ill at ease and 
depressed.  There was no evidence of a psychotic illness, 
however, but he said that he periodically experienced 
irritability at no one in particular.

A VA psychologist who also subsequently examined the veteran 
for compensation purposes on February 26, 1996, only 2 months 
after he had filed his claim on December 26, 1995, confirmed 
that he had "chronic, moderate to severe" PTSD.  And 
although that VA examiner indicated the veteran was receiving 
treatment-and that his symptoms were beginning to be in 
"partial remission," the examiner went on to note that the 
veteran nevertheless still suffered residual side effects 
from his PTSD medication that interfered with his 
functioning.  By that, indicated the examiner, he was 
referring to dizziness and sedation, which affected the 
veteran's ability to operate machinery and to his 
hypertension (which also was diagnosed), which affected his 
ability to pass a physical examination.  Incidentally, 
his hypertension since has been service connected on a 
secondary basis-as proximately due to or the result of his 
PTSD.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1996).  So there were objective clinical 
indications of severe to total occupational and social 
impairment even when the veteran initially filed his claim 
for PTSD on December 26, 1995, or at least 
very contemporaneous to that important date.  See 38 C.F.R. 
§ 4.132, Code 9411 (1995).  And since the changes in the 
rating criteria for determining the severity of his PTSD 
occurred after that date, on October 7, 1996, during the 
pendency of this appeal, he is entitled to consideration of 
his claim under both the former and revised standards and to 
application of the version, new or old, that is "most 
favorable."  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  
This also, in turn, means that he would not be prevented from 
receiving a 70 percent or higher rating prior to the 
effective date of the changes in the rating criteria if, as 
suggested by the evidence alluded to above, he satisfied the 
requirements for a rating at these higher levels under the 
old standards that were in effect prior to the change.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 11-97 (Mar. 25, 1997); see also Rhodan v. West, 12 
Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 55 (1998).

The more recently dated medical evidence shows the veteran's 
PTSD did not permanently improve after his initial 
consultation and treatment in December 1995.  Any improvement 
shown was only temporary.  So inasmuch as his PTSD was as 
severe then as it was when he eventually received his 70 
percent rating (and TDIU) on March 16, 1999, he is entitled 
to an earlier effective date for the increase in his rating.  
According to 38 U.S.C.A. § 5110, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim or a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  See also 
the implementing regulation, 38 C.F.R. § 3.400, indicating 
the effective date will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p) (1991)). And under some 
circumstances, the date of VA outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157(b)(1) (2000).  This may be done 
after a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed because the service-
connected disability was not compensable in degree.  38 
C.F.R. § 3.157(b). Also, pursuant to 38 C.F.R. § 3.155, any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, either 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some other person acting as the next 
friend of the claimant who is not sui juris, may be 
considered an informal claim-provided that it identifies the 
benefit sought, and if, after being notified by VA of the 
need to complete an application in the manner prescribed by 
the Secretary for a formal claim, it thereafter is received 
within one year.  See also 38 U.S.C.A. § 5101(a); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).

While the numerous records of the veteran's ongoing, monthly 
treatment at the Gadsden Clinic at various times from 1996 to 
1999 indicate that his medication was benefiting him, and 
that his PTSD was "stable" and his behavior appropriate, 
etc., he nonetheless continued to experience symptoms 
indicative of severe to total occupational and social 
impairment.  And because of his inability to maintain 
substantially gainful employment, he enrolled in a vocational 
rehabilitation program in October 1997 run by the State of 
Alabama Department of Rehabilitation Services.  Some of the 
records obtained from that agency suggest that he still 
was able to work when he applied for admission to that 
program, and throughout his subsequent job training, but that 
he simply could not find a job at that particular time-
despite their help, due to the then current economic 
environment, but also apparently at least partly due to his 
own personal expectations for a specific type of job that 
were deemed unreasonable given his level of education, prior 
training and experience.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (merely because the veteran is unemployed 
does not mean that he is unemployable).  And other records 
also show that he recently had sustained an on-the-job injury 
in October 1996 when he fell from a roof resulting in a 
fractured clavicle, broken scapula, and numerous broken ribs.  
Those multiple physical injuries also affected his subsequent 
employability, irrespective of his service-connected PTSD and 
hypertension.

But regardless, some of the other records obtained from the 
Alabama Department of Rehabilitation Services, and from 
several of the veteran's former employers, friends, and 
acquaintances, suggest that his inability to find and 
maintain substantially gainful employment primarily was due 
to the severity of his PTSD and uncontrolled hypertension.  
His 3 most recent employers submitted statements in May 
1998-all indicating that he eventually had to stop working 
for them because of the symptoms associated with his PTSD.  
And even when he obtained a job (records show that he still 
was working in December 1996 and January 1997), it was never 
for very long-and therefore, not "substantially gainful 
employment."
"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
The most recent former employer also indicated that, although 
the veteran "might" be able to continue working, it would 
have to be in a very structured (i.e., low stress) 
environment and also would have to accommodate his physical 
restrictions due to his hypertension.  So, again, that is not 
tantamount to substantially gainful employment.  Indeed, even 
the Social Security Administration (SSA) determined that he 
satisfied the disability requirements of that agency due to 
these conditions, effective February 1998.  And the only 
reason that he has not actually received any supplemental 
security income (SSI) from that agency is because he does not 
meet the income and resource requirements after taking into 
account his wife's monthly earnings and the amount of his VA 
compensation.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  And as alluded to earlier, other factors 
to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).

The veteran had a Global Assessment of Functioning (GAF) 
score of 70 when examined by VA in May 1998, and even when 
examined by VA a few months later in August 1998.  The GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness."  See the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (this is commonly 
referred to as 
DSM-IV, which VA now uses).  VA previously used earlier 
editions of this manual (DSM-III and DSM-III-R, etc.), and 
following publication of DSM III in 1980, PTSD was first 
added to the rating schedule.  38 C.F.R. § 4.132, Code 9411 
(1980).  According to DSM-IV, a GAF score of 70 is indicative 
of only some "mild" symptoms (e.g., a depressed mood and 
mild insomnia) or some difficulty in social and occupational 
functioning, but generally functioning pretty well and 
has some meaningful personal relationships.  However, since 
it does not appear from the other earlier dated evidence of 
record, or even from the report of his outpatient 
consultation on March 16, 1999, that the veteran's PTSD and 
hypertension all of a sudden took a turn for the worse on 
that date (when he received his 70 percent rating and TDIU), 
the Board finds that there is an approximate balance of 
evidence-for and against the claim, on when he actually 
became totally disabled and unemployable due to his PTSD.  As 
such, he is entitled to the benefit of the doubt and an 
earlier effective date of December 26, 1995, for a 100 
percent schedular rating for his PTSD.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  And since the 
Board is assigning an earlier effective date under the old 
rating criteria of 38 C.F.R. § 4.132, Code 9411 (1995), the 
issue of which criteria-new or old, is most favorable 
becomes moot.  Also, in light of the Board's decision 
granting the benefit requested-in its entirety, there is no 
need to discuss the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA) because it, too, has become 
moot.  See 38 U.S.C. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified, as amended, at 38 C.F.R.. §§ 3.102, 3.156(a), 
3.159, and 3.126).  The same is true insofar as extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A 100 percent schedular rating is granted for the PTSD 
effective from December 26, 1995, subject to the laws and 
regulations governing the payment of VA compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

